Appellant earnestly insists that the charge of the trial court was fundamentally erroneous for the reason that same did not expressly refer to or submit to the jury that the killing must be upon malice aforethought. The indictment charged that the murder was upon malice aforethought. Appellant pleaded guilty and thus admitted all the material allegations of the indictment as well as the statutory elements of the crime charged. Bennett v. State, 98 Tex.Crim. Rep.; Gipson v. State, 86 Tex.Crim. Rep.; Williams v. State,86 Tex. Crim. 366. *Page 349 
If at any time during the trial appellant came to the conclusion that the evidence was insufficient, and desired to act accordingly, he should have withdrawn his plea of guilty and entered a plea of not guilty. Garcia v. State, 237 S.W. Rep. 279. The record before us indicates that the plea of guilty was entered by appellant after full conference with his father and other interested relatives and friends among themselves, as well as with the two able counsel who were appointed by the court to represent appellant. This court sometimes loses patience with the actions of trial judges in appointing inexperienced attorneys to represent indigent men charged with capital offenses, but such action is not manifested in this case. The attorneys appointed here are experienced and able. We do not believe they would have advised or consented to the plea of guilty except such course had been in obedience to the dictates of their judgment and experience. We are in sympathy with any manifestation of injustice or wrong, but such manifestation must be real and not fancied.
The motion for rehearing will be overruled.
Overruled.